Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 01/25/2021 and 06/29/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Specification
The disclosure is objected to because of the following informalities: please insert  “now U.S. Patent No. 10,950,538,” after “January 10, 2019”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[AltContent: rect]Regarding claim 1, the limitations: 
(i) “removing a third portion of the dielectric layer” is unclear with respect to how this limitation further limits the remainder of the claim. Two portions are recited as having been removed to form certain features in the  dielectric layer, but no function or feature has been associated with this third removal step. Since no sequence has been recited for these removal steps, it would even be possible for this third step to preceded the first and second steps.
(ii) “disposing a die over the substrate” is unclear with regard to the relationship of the die to the earlier-recited dielectric layer. As the limitation now stands, the die and the dielectric layer could be situated on entirely different portions of the substrate.
Regarding claims 5 and 7, the limitation, “a connector” is unclear with regard to how this limitation further limits the remainder of the claims. A connector could be as simple as a bonding layer or as complex as a C-clamp.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chang et al. (US 20150380340 A1) teaches relating to a method of manufacturing a semiconductor structure, comprising: 
providing a carrier (100); 
disposing a dielectric layer over the carrier (Fig. 3); 
removing a first portion of the dielectric layer to form an opening extending through the dielectric layer (see Fig. 4); 

removing a second [[third]] portion (108) of the dielectric layer (Fig. 6); 
detaching the dielectric layer from the carrier (Fig. 13); 
disposing a die (120) over the substrate (Fig. 8); and 
forming a molding (130) to surround the die. Chang et al. fails to teach and/or suggest especially the disposing the conductive material into the opening and the trench to form a metallic strip as the claimed invention (see the metallic strip (106) in the present Application’s Fig. 1 or Fig. 2.)
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JASMINE J CLARK/Primary Examiner, Art Unit 2816